Exhibit 10.4
ECHO THERAPEUTICS, INC.
2008 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
     This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as
of the                      day of                     , 2008 (the “Grant
Date”), is between Echo Therapeutics, Inc., a Minnesota corporation (the
“Company”), and                      (the “Optionee”), [a] [an] [employee]
[consultant] [non-employee director] of the Company or of a “Related
Corporation,” as defined in the Echo Therapeutics, Inc. 2008 Equity Incentive
Plan (the “Plan”).
               WHEREAS, the Company desires to give the Optionee the opportunity
to purchase shares of common stock of the Company (“Common Stock”) as
hereinafter provided;
               NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the parties
hereto, intending to be legally bound hereby, agree as follows:
          1. Grant of Option. The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
                     shares of Common Stock. The Option is in all respects
limited and conditioned as hereinafter provided. It is intended that the Option
granted hereunder be a nonqualified stock option (“NQSO”) and not an incentive
stock option (“ISO”) as such term is defined in section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
          2. Exercise Price. The exercise price of the shares of Common Stock
covered by this Option shall be $                     per share. It is the
determination of the Board of Directors of the Company (the “Board”) that on the
Grant Date the exercise price was not less than the greater of (i) 100% of the
“Fair Market Value,” (as defined in the Plan) or (ii) the par value of the
Common Stock.
          3. Term. Except as otherwise provided, this Option shall expire on
                     , 20                     (the “Expiration Date”), which
date is not more than 10 years from the Grant Date. This Option shall not be
exercisable on or after the Expiration Date.
          4. Exercise of Option. The Optionee shall have the right to purchase
from the Company, on and after the following dates, the following number of
Shares:

      Date Installment Becomes     Exercisable   Number of Option Shares
 
   
 
                                               Shares  
 
   
 
  an additional                      Shares
 
   
 
  an additional                      Shares
 
   
 
  an additional                      Shares

 



--------------------------------------------------------------------------------



 



     Once options become exercisable, they will remain exercisable until they
are exercised or until they terminate.
          5. Method of Exercising Option. Subject to the terms and conditions of
this Option Agreement, the Option may be exercised by written notice to the
Company at its principal office, which is presently located at 10 Forge Parkway,
Franklin, Massachusetts 02038, Attn: Chief Executive Officer. Such notice (a
suggested form of which is attached hereto) shall state the election to exercise
the Option and the number of whole shares with respect to which it is being
exercised; shall be signed by the person or persons so exercising the Option;
and shall be accompanied by payment of the full exercise price of such shares.
Only full shares will be issued.
     The exercise price shall be paid to the Company –
          (a) in cash, or by certified check, bank draft, or postal or express
money order;
          (b) through the delivery of shares of Common Stock which shall be
valued at the Fair Market Value of the Common Stock on the date of exercise;
          (c) by having the Company withhold shares of Common Stock at the Fair
Market Value on the date of exercise;
          (d) by delivering a properly executed notice of exercise of the Option
to the Company and a broker, with irrevocable instructions to the broker
promptly to deliver to the Company the amount of sale or loan proceeds necessary
to pay the exercise price of the Option; or
          (e) in any combination of (a), (b), (c) or (d) above.
               In the event the exercise price is paid, in whole or in part,
with shares of Common Stock, the portion of the exercise price so paid shall be
equal to the Exercise Fair Market Value of the Common Stock surrendered.
               Upon receipt of notice of exercise and payment, the Company shall
deliver a certificate or certificates representing the shares with respect to
which the Option is so exercised. Such certificate(s) shall be registered in the
name of the person or persons so exercising the Option (or, if the Option is
exercised by the Optionee and if the Optionee so requests in the notice
exercising the Option, shall be registered in the name of the Optionee and the
Optionee’s spouse, jointly, with right of survivorship) and shall be delivered
as provided above to, or upon the written order of, the person or persons
exercising the Option. In the event the Option is exercised by any person or
persons after the death or disability of the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person or persons to
exercise the Option. All shares that are purchased upon the exercise of the
Option as provided herein shall be fully paid and non-assessable.

 



--------------------------------------------------------------------------------



 



     6. Non-Transferability of Option. This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and distribution. During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee or, in the event of his or her
disability, by his or her guardian or legal representative.
     7. Termination of Service. If the Optionee’s service with the Company and
all Related Corporations is terminated for any reason (other than death or
disability) prior to the Expiration Date, this Option may be exercised, to the
extent of the number of shares with respect to which the Optionee could have
exercised it on the date of such termination of service, or to any greater
extent permitted by the Committee in its discretion, by the Optionee at any time
prior to the earlier of (i) the Expiration Date or (ii) three months after such
termination of service.
     8. Disability. If the Optionee becomes “disabled” (within the meaning of
Section 22(e)(3) of the Code) during his or her service and, prior to the
Expiration Date, the Optionee’s service is terminated as a consequence of such
disability, this Option may be exercised, to the extent of the number of shares
with respect to which the Optionee could have exercised it on the date of such
termination of service, or to any greater extent permitted by the Committee in
its discretion, by the Optionee or by the Optionee’s legal representative at any
time prior to the earlier of (i) the Expiration Date or (ii) six months after
such termination of service.
     9. Death. If the Optionee dies during his or her service and prior to the
Expiration Date, or if the Optionee’s service is terminated for any reason (as
described in Paragraphs 7 and 8) and the Optionee dies following his or her
termination of service but prior to the earliest of (i) the Expiration Date,
(ii) the expiration of the period determined under Paragraph 7 or 8 (as
applicable to the Optionee), or (iii) three months following the Optionee’s
termination of service, this Option may be exercised, to the extent of the
number of shares with respect to which the Optionee could have exercised it on
the date of his or her death, or to any greater extent permitted by the
Committee in its discretion, by the Optionee’s estate, personal representative
or beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Optionee’s death, at any time prior to the
earlier of (i) the Expiration Date or (ii) six months after the date of the
Optionee’s death.
     10. Withholding of Taxes. The obligation of the Company to deliver shares
of Common Stock upon the exercise of this Option shall be subject to applicable
federal, state and local tax withholding requirements. If the exercise of the
Option is subject to the withholding requirements of applicable federal, state
and/or local tax law, the Optionee, subject to such additional withholding rules
(the “Withholding Rules”) as shall be adopted by the Company, may satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
(or by returning to the Company) shares of Common Stock, which shares shall be
valued, for this purpose, at their Fair Market Value on the date the amount
attributable to the exercise of the Option is includable in income by the
Optionee under section 83 of the Code. Such election must be made in compliance
with and subject to the Withholding Rules, and the Company may limit the number
of withheld shares to the extent necessary to avoid adverse accounting
consequences.

 



--------------------------------------------------------------------------------



 



     11. Governing Law. The Agreement shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the Company’s
jurisdiction of incorporation (without reference to the principles of the
conflict of laws) shall govern the operation of, and the rights of grantees
under, the Plan, and options granted thereunder.
     IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by its duly authorized officer and the Optionee has hereunto set his
hand and seal, all as of the day and year first above written.

                  ECHO THERAPEUTICS, INC.    
 
           
 
  By:        
 
     
 
   
 
                     
 
  Optionee    

 



--------------------------------------------------------------------------------



 



ECHO THERAPEUTICS, INC.
2008 EQUITY INCENTIVE PLAN
Notice of Exercise of Nonqualified Stock Option
     I hereby exercise the nonqualified stock option granted to me pursuant to
the Nonqualified Stock Option Agreement, dated as of
                     , 2008 by Echo Therapeutics, Inc. (the “Company”), with
respect to the following number of shares of the Company’s common stock
(“Shares”), par value $0.01 per Share, covered by said option:

         
 
      Number of Shares to be purchased
 
       
 
                                              
 
       
 
      Exercise price per Share
 
       
 
      $                                        
 
       
 
      Total exercise price
 
       
 
      $                                        
 
       
                    
  A.   Enclosed is cash or my certified check, bank draft, or postal or express
money order in the amount of $                     in full/partial [circle one]
payment for such Shares;
 
       
 
      and/or
 
       
                    
  B.   Enclosed is/are                      Share(s) with a total Fair Market
Value of $                     on the date hereof in full/partial [circle one]
payment for such Shares;
 
       
 
      and/or
 
       
                    
  C.   Please withhold                      Shares with a total Fair Market
Value of $                     on the date hereof in full/partial [circle one]
payment for such Shares;
 
       
 
      and/or

                                         D.        I have provided notice to
                     [insert name of broker], a broker, who will render
full/partial [circle one] payment for such Shares. [Optionee should attach to
the notice of exercise provided to such broker a copy of this Notice of Exercise
and irrevocable instructions to pay to the Company the full exercise price for
the number of Shares purchased in this method.]

 



--------------------------------------------------------------------------------



 



     Please have the certificate or certificates representing the purchased
Shares registered in the following name or names*                            
             and sent to:                                         

             
DATED:
           
 
 
 
 
 
Optionee’s Signature    

 

*   Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 